Case 8:20-cv-01960-CEH-TGW Document 10 Filed 09/14/20 Page 1 of 1 PagelD 54

FILED

UNITED STATES DISTRICT COURT yng orp 4 9:56
MIDDLE DISTRICT OF FLORIDA 2020SEP 14 PH 2:9
TAMPA DIVISION

hm

i)

CLERK, US DISTRICT COURT
MIDDLE DISTRICT FLORIDA
TAMPA, FLORIDA

Veceett Later Cntecs

Plaintiff —
CASE NUMBER: 5 Tos “CV— \Sle db lew

Vv. Gyan f\wacd foie F
Qooi n Ter mrndeT&uro™
WES ey WTridoPald

 

Defendant

MOwKan Sos EeSine Orwuebe
pees
+) NUCL Leskoey CaQus, oeing BUWly Sworn Unler Penelty OF Rergunry

QAIC Sof ee Kowowrns |

OUD Tyrac Late cokers Need E-Bay Sr iledge: ete nte
Ne “¥ lave VN annul County OWN i towld prc \we lf fu a

 

TENG my ferret:
wei

 

Ven ’ rN ’ . A . ih

Each Vat RS pel EE gee | VS EL I 3R 8
Taiwhwres 23% Bb DA |

Daavess S37 BS Aue cat E What Ey. ea
